                                                                                                         1   Jeremy B. Jones, Alaska Bar No. 1711074
                                                                                                             NICOLL BLACK & FEIG PLLC
                                                                                                         2   1325 Fourth Avenue, Suite 1650
                                                                                                             Seattle, WA 98101
                                                                                                         3   Tel: (206) 838-7555
                                                                                                             Fax: (206) 838-7515
                                                                                                         4   jjones@nicollblack.com
                                                                                                             Attorneys for Plaintiffs
                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8

                                                                                                         9
                                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                                        10                                     DISTRICT OF ALASKA

                                                                                                        11   CLINTON HODGES and GERRI HODGES,
                                                                                                                                                                   IN ADMIRALTY
                                                                                                        12                          Plaintiffs,
                                                                                                                    v.
                                                                                                        13                                                        NO.
                                                                                                        14   SEWARD SHIP’S ACE HARDWARE &
                                                                                                             MARINE,
                                                                                                        15                                                        COMPLAINT
                                                                                                                                    Defendant.
                                                                                                        16

                                                                                                        17
                                                                                                                                                    INTRODUCTION
                                                                                                        18
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515




                                                                                                                    1.      This action arises out of damages sustained by the sailing vessel HORIZONS
NICOLL BLACK & FEIG PLLC




                                                                                                        19
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   while stored in Defendant’s boatyard. The vessel fell from its supports, which were improperly

                                                                                                        21   placed and maintained by Defendant. As explained below, Defendant’s actions and/or omissions

                                                                                                        22   constitute breach of a variety of maritime contact and maritime tort duties, which proximately

                                                                                                        23   caused the damages alleged herein.

                                                                                                        24                                    JURISDICTION AND VENUE

                                                                                                        25          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333 because

                                                                                                        26   the causes of action asserted herein fall within the Court’s admiralty and maritime jurisdiction.



                                                                                                             COMPLAINT                                                                          PAGE 1 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 1 of 6
                                                                                                         1           3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) because the

                                                                                                         2   defendant resides in the District of Alaska. In addition, venue is proper in this Court pursuant to

                                                                                                         3   28 U.S.C. § 1391(b)(2), because a substantial part of the events or omissions giving rise to

                                                                                                         4   plaintiffs’ claims occurred in the District of Alaska.

                                                                                                         5                                              THE PARTIES

                                                                                                         6           4.      Plaintiffs Clinton and Gerri Hodges are a married couple residing in Anchorage,

                                                                                                         7   Alaska. The Hodges were owners of the vessel HORIZONS, a Southern Cross 39-foot sailboat.

                                                                                                         8           5.      Seward Ship’s Ace Hardware & Marine is an Alaska corporation or other

                                                                                                         9   business entity residing in Seward, Alaska. Seward Ship’s Ace Hardware & Marine is involved

                                                                                                        10   in, among other business activities, the servicing of recreational vessels, including but not

                                                                                                        11   limited to providing blocking and storage services for such vessels.

                                                                                                        12                                                   FACTS

                                                                                                        13           6.      As explained above, the Hodges owned the vessel HORIZONS. The Hodges had

                                                                                                        14   purchased the vessel with the intent of spending their retirement sailing and otherwise enjoying

                                                                                                        15   the vessel.

                                                                                                        16           7.      On or about September 6, 2017, the Hodges retained Seward Ship’s Ace

                                                                                                        17   Hardware & Marine to securely block (the term “block” in this context is intended to refer to the

                                                                                                        18   placing of supports and other materials to secure the vessel in an upright position while stored
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19   on dry land) and store the vessel at its facility.
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20           8.      HORIZONS was subsequently hauled out and transported to Seward Ship’s Ace

                                                                                                        21   Hardware & Marine’s facility. Seward Ship’s Ace Hardware & Marine’s personnel then placed

                                                                                                        22   blocks and stands intended to support the vessel in an upright position while on dry land.

                                                                                                        23           9.      Seward Ship’s Ace Hardware & Marine’s personnel were in sole control of the

                                                                                                        24   blocking operation, and made all decisions regarding where to position the vessel in Seward

                                                                                                        25   Ship’s Ace Hardware & Marine’s storage yard, how many stands to use, where to place those

                                                                                                        26   stands, and so on. All stands, blocks, and other equipment and materials used to block the vessel



                                                                                                              COMPLAINT                                                                         PAGE 2 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 2 of 6
                                                                                                         1   were provided by Seward Ship’s Ace Hardware & Marine, and all of these items were installed

                                                                                                         2   by Seward Ship’s Ace Hardware & Marine’s personnel.

                                                                                                         3          10.     Pursuant to the standards promulgated by the American Boat and Yacht Council

                                                                                                         4   (“ABYC”), the stands utilized to support HORIZONS should have been placed no more than 10

                                                                                                         5   feet apart on centers, with the forward-most and after-most pairs of stands no more than 10 feet

                                                                                                         6   from the ends of the waterline. The ABYC standards note that vessels stored with stepped masts

                                                                                                         7   are more at risk, and additional support may be required. Pursuant to these same ABYC

                                                                                                         8   standards, each pair of stands should have been secured across the vessel to prevent lateral

                                                                                                         9   movement. In addition, these standards suggest that on soft ground, extra, rigid pads, such as

                                                                                                        10   plywood, may be required under the stands to prevent them from sinking into the ground.

                                                                                                        11          11.     HORIZONS was 39 feet long, and was to be stored with its mast stepped, in a

                                                                                                        12   location with soft ground. ABYC standards therefore required a minimum of three pairs of

                                                                                                        13   stands per side, with additional pairs of stands recommended. Each pair of stands should have

                                                                                                        14   been secured across the boat to prevent lateral movement. Rigid pads should have been placed

                                                                                                        15   under the stands to prevent them from sinking into the soft ground.

                                                                                                        16          12.     Seward Ship’s Ace Hardware & Marine’s personnel elected not to follow ABYC

                                                                                                        17   standards when placing supports to secure HORIZONS for storage. Only two stands per side

                                                                                                        18   were used. Although the stands utilized were designed to be chained together across the vessel
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515




                                                                                                             to prevent lateral movement, Seward Ship’s Ace Hardware & Marine’s personnel did not utilize
NICOLL BLACK & FEIG PLLC




                                                                                                        19
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   the chains, and no other efforts were made to secure the stands against lateral movement.

                                                                                                        21   Although the ground was quite soft in the area where the vessel was stored, no rigid pads were

                                                                                                        22   placed under the stands to prevent them from sinking into the soft ground.

                                                                                                        23          13.     On or about December 11, 2017, while stored in Seward Ship’s Ace Hardware &

                                                                                                        24   Marine’s facility supported pursuant to the arrangements Seward Ship’s Ace Hardware &

                                                                                                        25   Marine’s personnel had made to secure the vessel in an upright position, HORIZONS toppled

                                                                                                        26   over and fell from her supports, sustaining significant damage.



                                                                                                             COMPLAINT                                                                       PAGE 3 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 3 of 6
                                                                                                         1          14.     On or about December 23, 2017, HORIZONS was inspected. This inspection

                                                                                                         2   determined that as the result of the fall, the vessel’s hull had been punctured and cracked,

                                                                                                         3   her fuel tank had been ruptured, numerous items in the interior of the vessel had been broken,

                                                                                                         4   and her mast had been displaced, among other damage. This inspection determined that the cost

                                                                                                         5   to repair the vessel would likely exceed $114,000, and could be far higher. Pursuant to this

                                                                                                         6   inspection, the vessel was declared a constructive total loss.

                                                                                                         7          15.     The December 23, 2017 inspection determined that the cause of the damage to

                                                                                                         8   HORIZONS was Seward Ship’s Ace Hardware & Marine’s improper and inadequate use and

                                                                                                         9   placement of stands, supports, and related measures to secure the vessel in an upright position.

                                                                                                        10                    FIRST CAUSE OF ACTION: BREACH OF CONTRACT

                                                                                                        11          16.     Plaintiffs refer to and incorporate by reference as though fully set forth herein

                                                                                                        12   paragraphs 1 through 15 above.

                                                                                                        13          17.     Seward Ship’s Ace Hardware & Marine agreed to block and store HORIZONS

                                                                                                        14   for seasonal storage in consideration of payment from the Hodges. This agreement constitutes a

                                                                                                        15   maritime contract.

                                                                                                        16          18.     The maritime contract between Seward Ship’s Ace Hardware & Marine and the

                                                                                                        17   Hodges included an implied warranty of workmanlike performance.

                                                                                                        18          19.     Seward Ship’s Ace Hardware & Marine failed to perform its obligations to block
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515




                                                                                                             and store HORIZONS in a workmanlike manner. Seward Ship’s Ace Hardware & Marine’s
NICOLL BLACK & FEIG PLLC




                                                                                                        19
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   failure to perform in a workmanlike manner includes, but is not limited to, the following acts

                                                                                                        21   and/or omissions: failing to use a sufficient number of stands to properly support HORIZONS,

                                                                                                        22   failing to secure pairs of stands across the vessel to prevent lateral movement of the stands,

                                                                                                        23   and failing to place rigid pads under the stands.

                                                                                                        24          20.     As the direct and proximate result of Seward Ship’s Ace Hardware & Marine

                                                                                                        25   breach of its contract with the Hodges, the Hodges suffered damages in an amount to be proven

                                                                                                        26   at trial; at present, the damages sustained are believed to total approximately $127,000.



                                                                                                             COMPLAINT                                                                          PAGE 4 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 4 of 6
                                                                                                         1                   SECOND CAUSE OF ACTION: BREACH OF BAILMENT

                                                                                                         2          21.     Plaintiffs refer to and incorporate by reference as though fully set forth herein

                                                                                                         3   paragraphs 1 through 20 above.

                                                                                                         4          22.     Seward Ship’s Ace Hardware & Marine entered into a contract of bailment with

                                                                                                         5   the Hodges when it accepted HORIZONS, in good order and condition, for storage.

                                                                                                         6          23.     Seward Ship’s Ace Hardware & Marine breached its contract of bailment with

                                                                                                         7   the Hodges when it failed to return HORIZONS to the Hodges in the same good order and

                                                                                                         8   condition in which it was received.

                                                                                                         9          24.     As the direct and proximate result of Seward Ship’s Ace Hardware & Marine’s

                                                                                                        10   breach of its contract with the Hodges, the Hodges suffered damages in an amount to be proven

                                                                                                        11   at trial; at present, the damages sustained are believed to total approximately $127,000.

                                                                                                        12                           THIRD CAUSE OF ACTION: NEGLIGENCE

                                                                                                        13          25.     Plaintiffs refer to and incorporate by reference as though fully set forth herein

                                                                                                        14   paragraphs 1 through 24 above.

                                                                                                        15          26.     Seward Ship’s Ace Hardware & Marine owed the Hodges a duty of reasonable

                                                                                                        16   care under the circumstances when it undertook to block the HORIZONS and otherwise attempt

                                                                                                        17   to secure the vessel in an upright position for storage on dry land.

                                                                                                        18          27. Seward Ship’s Ace Hardware & Marine breached that duty by failing to exercise
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19   reasonable care when it undertook to block the HORIZONS and otherwise attempt to secure the
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20   vessel in an upright position for storage on dry land. The acts and/or omissions on the part of

                                                                                                        21   Seward Ship’s Ace Hardware & Marine that constitute a breach of the duty to exercise

                                                                                                        22   reasonable care include, but are not limited to: failing to use a sufficient number of stands to

                                                                                                        23   properly support HORIZONS, failing to secure pairs of stands across the vessel to prevent

                                                                                                        24   lateral movement of the stands, and failing to place rigid pads under the stands.

                                                                                                        25          28.     As a direct and proximate result of Seward Ship’s Ace Hardware & Marine’s

                                                                                                        26   breach of its duty to exercise reasonable care as alleged above, the Hodges suffered damages in



                                                                                                             COMPLAINT                                                                           PAGE 5 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 5 of 6
                                                                                                         1   an amount to be proven at trial; at present, the damages sustained are believed to total

                                                                                                         2   approximately $127,000.

                                                                                                         3                   FOURTH CAUSE OF ACTION: GROSS NEGLIGENCE

                                                                                                         4          29.    Plaintiffs refer to and incorporate by reference as though fully set forth herein

                                                                                                         5   paragraphs 1 through 28 above.

                                                                                                         6          30.    The acts and/or omissions of Seward Ship’s Ace Hardware & Marine as set forth

                                                                                                         7   in the preceding paragraphs were willful, wanton, outrageous, grossly negligence and/or

                                                                                                         8   reckless.

                                                                                                         9          31.    Due to Seward Ship’s Ace Hardware & Marine’s willful, wanton, outrageous,

                                                                                                        10   grossly negligence and/or reckless conduct, Seward Ship’s Ace Hardware & Marine is liable to

                                                                                                        11   the Hodges for punitive damages pursuant to the general maritime law.

                                                                                                        12                                     PRAYER FOR RELIEF

                                                                                                        13          Plaintiffs pray for judgment against Defendant as follows:

                                                                                                        14          1.     For actual damages in an amount for be proven at trial;

                                                                                                        15          2.     For punitive damages in an amount to be proven at trial;

                                                                                                        16          3.     For pre- and post-judgment interest in an amount allowed by law;

                                                                                                        17          4.     For attorney fees, costs, and disbursements incurred herein; and

                                                                                                        18          5.     For such other and further relief as the Court may deem just and equitable.
                                                            Phone: (206) 838-7555 Fax: (206) 838-7515
NICOLL BLACK & FEIG PLLC




                                                                                                        19          DATED this 1st day of March, 2019.
                           1325 FOURTH AVENUE, SUITE 1650
                            SEATTLE, WASHINGTON 98101




                                                                                                        20

                                                                                                        21                                           NICOLL BLACK & FEIG, PLLC

                                                                                                        22

                                                                                                        23                                           /s/ Jeremy B. Jones
                                                                                                                                                     Jeremy B. Jones, Alaska Bar No. 1711074
                                                                                                        24                                           Attorneys for Plaintiffs

                                                                                                        25

                                                                                                        26



                                                                                                             COMPLAINT                                                                        PAGE 6 OF 6

                                                                                                                  Case 3:19-cv-00059-SLG Document 1 Filed 03/04/19 Page 6 of 6
